[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                              JULY 18, 2008
                                  No. 07-10757              THOMAS K. KAHN
                              Non-Argument Calendar              CLERK
                            ________________________

                  D. C. Docket No. 06-00279-CR-5-SLB-RRA

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                     versus

JERRY LEE DAVIS, JR.,
a.k.a.
Jerry Lee Davis,
a.k.a.
Ronald Nathaniel Sheilds,

                                                          Defendant-Appellant.


                            ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                 (July 18, 2008)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.
PER CURIAM:

      Kittren J. Walker, appointed counsel for Jerry Lee Davis, Jr., has filed a

renewed motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

Because independent review of the record confirms counsel’s assessment that the

record reveals no potentially meritorious issues for appeal, we GRANT counsel’s

motion to withdraw and AFFIRM Davis’s convictions and sentence.




                                         2